In a negligence action to recover damages for personal injuries, the defendants City of New York and Daniel Sotelo appeal from so much of a judgment of the Supreme Court, Queens County (Nahman, J.), dated September 28, 1990, as, upon a jury verdict finding the plaintiff 70% at fault in the happening of the accident and the defendants 30% at fault in the happening of the accident, and upon a jury verdict finding that the plaintiff suffered damages of $2,846,000 for lost future earnings and impairment of earning ability, is in favor of the plaintiff and against the defendants in the principal sum of $853,800 for lost future earnings and impairment of earning ability.
Ordered that the judgment is reversed insofar as appealed from, on the law and the facts, the plaintiff’s claim for damages for lost future earnings and impairment of earning ability is severed, and a new trial is granted on the issue of the plaintiff’s damages for lost future earnings and impairment of earning ability only, with costs to abide the event.
*525While the trial testimony amply supports the conclusion that the plaintiff suffered severe and disabling injuries as a result of the vehicular collision in which he was involved, we find that the award of $2,846,000 for lost future earnings and impairment of earning ability is largely speculative and cannot be sustained in view of his established work record and earnings history (see generally, Naveja v Hillcrest Gen. Hosp., 148 AD2d 429). Inasmuch as the award deviates materially from what would be deemed reasonable compensation (see, CPLR 5501 [c]), we remit the matter for a new trial solely on that issue. Sullivan, J. P., Eiber, Pizzuto and Joy, JJ., concur.